UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


 VONNISHA JAMES,

                   Plaintiff,
 v.
                                     Civ. Action No. 20-335
 DISTRICT OF COLUMBIA, et al.,       (EGS)
                   Defendant.




                    MEMORANDUM OPINION AND ORDER


      Plaintiff Vonnisha James (“Ms. James”) brings this lawsuit

against Defendants the District of Columbia, (the “District”);

Lewis Ferebee, (“Dr. Ferebee”), Chancellor of the District of

Columbia Public Schools, in his individual capacity; and Kerri

Larkin, (“Ms. Larkin”), Senior Deputy Chief of Specialized

Instruction, in her individual capacity, under the Individuals

with Disabilities Education Act, (“IDEA”), 20 U.S.C. §§ 1400 et

seq., and 42 U.S.C. § 1983; alleging that Defendants have failed

to provide Ms. James with a free appropriate public education by

failing to authorize independent speech services for her. See

generally Second Am. Compl., ECF No. 29.

      Pending before the Court are Dr. Ferebee’s Motion to

Dismiss, Ferebee Mot. to Dismiss, ECF No. 38; and Ms. Larkin’s

Motion to Dismiss, Larkin Mot. to Dismiss, ECF No. 32. Upon

careful consideration of the motions, oppositions, replies, the

                                 1
applicable law, and for the reasons explained below, Dr.

Ferebee’s motion is GRANTED, and Ms. Larkin’s motion is GRANTED.

I.   Background

     A.   Factual

     The Court assumes the following facts alleged in the

complaint to be true for the purposes of deciding this motion

and construes them in Ms. James’s favor. See Baird v. Gotbaum,

792 F.3d 166, 169 n.2 (D.C. Cir. 2015). Ms. James is a 21-year-

old student enrolled in the D.C. Public Schools (“DCPS”) who is

eligible for special education and related services as a student

with an intellectual disability. Second Am. Compl., ECF No. 29 ¶

9. On August 15, 2016, to resolve a remand ordered in Theresa

James v. District of Columbia, No. 14-CV-2147 (APM), the

District of Columbia Office of the State Superintendent of

Education, Office of Dispute Resolution issued an administrative

order concerning Ms. James. Id. ¶ 10. The administrative order

required DCPS, among other things, to “authorize funding for

[Ms. James] to receive 360 hours per calendar year of

independent speech-language services until a speech-language

evaluation . . . [is] reviewed and considered by [Ms. James]’s

IEP team, [and the evaluation] shows that [Ms. James]’s speech-

language disability is no more than two standard deviations

below the mean[.]” Id. ¶ 11. The administrative order further

clarified that “calendar year,” in this context, “runs from

                                2
August 15 of a given year through August 14 of the following

year.” Id. ¶ 12. Ms. James alleges that, before June 28, 2018,

her Individualized Education Program (IEP) team did not review

and consider any speech-language evaluation showing Ms. James’s

speech-language disability to be within two standard deviations

of the mean. Id. ¶ 13. Ms. James also alleges that since August

2016, DCPS has not authorized funding for any independent

speech-language service for Ms. James pursuant to the

administrative order. Id. ¶¶ 15-16.

     Ms. James alleges that at all relevant times, Dr. Ferebee

has been responsible for: (1) taking the actions necessary to

put DCPS into compliance with the administrative order; (2)

supervising DCPS personnel with regard to compliance with the

administrative order; (3) training DCPS personnel to comply with

the administrative order and similar orders; and that he has

failed to: (1) ensure that that DCPS complies with the

administrative order; and (2) adequately train and supervise

DCPS personnel to ensure they comply with the administrative.

Id. ¶¶ 17-22.

     Ms. James further alleges that at all relevant times, Ms.

Larkin has been responsible for: (1) taking the actions

necessary to put DCPS into compliance with the administrative

order; (2) supervising DCPS personnel with regard to compliance

with the administrative order; (3) training DCPS personnel to

                                3
comply with the administrative order and similar orders; and

that she has failed to: (1) ensure that that DCPS complies with

the administrative order; and (2) adequately train and supervise

DCPS personnel to ensure they comply with the administrative.

Id. ¶¶ 23-28.

     As relief, Ms. James seeks the following: a declaratory

judgment declaring that the Defendants violated the IDEA and

denied her a free appropriate public education by failing to

authorize independent speech-language services; an order

compelling that each Defendant provide her with compensatory

education, or, in the alternative, that each Defendant ensure

DCPS’s compliance with the administrative order; and an award of

$50,000 in compensatory damages. Id. ¶ 29.

     B.   Procedural

     On October 16, 2020, Dr. Ferebee filed his Motion to

Dismiss. See Ferebee Mot. to Dismiss, ECF No. 38. Ms. James

filed her Opposition brief on October 27, 2020, see Opp’n, ECF

No. 39; and Dr. Ferebee filed his Reply brief on November 3,

2020, see Reply, ECF No. 43. On September 25, 2020, Ms. Larkin

filed her Motion to Dismiss. See Larkin Mot. to Dismiss, ECF No.

32. Ms. James filed her Opposition brief on October 8, 2020, see

Opp’n, ECF No. 35; and Ms. Larkin filed her Reply brief on

October 15, 2020, see Reply, ECF No. 43. The motions are ripe

and ready for the Court’s adjudication.

                                4
II.   Standard of Review

      A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain "a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests." Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, (2007) (internal quotation marks omitted).

      Despite this liberal pleading standard, to survive a motion

to dismiss, a complaint "must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009)

(internal quotation marks omitted). A claim is facially

plausible when the facts pled in the complaint allow the court

to "draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id. The standard does not amount to

a "probability requirement," but it does require more than a

"sheer possibility that a defendant has acted unlawfully." Id.

      "[W]hen ruling on a defendant's motion to dismiss [pursuant

to Rule 12(b)(6)], a judge must accept as true all of the

factual allegations contained in the complaint." Atherton v.

D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009)

(internal quotation marks omitted). “In determining whether a

                                 5
complaint fails to state a claim, [the Court] may consider only

the facts alleged in the complaint, any documents either

attached to or incorporated in the complaint and matters of

which [the Court] may take judicial notice.” EEOC v. St. Francis

Xavier Parochial Schl., 117 F.3d 621, 624 (D.C. Cir. 1997). In

addition, the court must give the plaintiff the "benefit of all

inferences that can be derived from the facts alleged." Kowal v.

MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

III. Analysis

     A. The Complaint Fails to State a Section 1983 Against Dr.
        Ferebee and Ms. Larkin

     Dr. Ferebee and Ms. Larkin move to dismiss the individual

capacity claims against them, arguing that to state a claim

against a government official in his or her individual capacity

under § 1983, the complaint must allege personal, direct

involvement by the official in the events giving rise to the

alleged federal violations. Ferebee Mot. to Dismiss, ECF No. 38

at 6-7; 1 Larkin Mot. to Dismiss, ECF No. 32 at 6-7. Ms. James,

citing Federal Rule of Civil Procedure 8(a) (a complaint in a

civil action must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief”); as well




1 When citing to electronic filings throughout this Memorandum
Opinion, the Court generally cites to the ECF header page
number, not the original page number of the filed document.

                                6
as the Rule 12(b)(6) standard, argues that, pursuant to § 1983,

she has stated a claim for failure to supervise or train

subordinates adequately. See Opp’n to Ferebee Mot. to Dismiss,

ECF No. 38 at 3-5; Opp’n to Larkin Mot. to Dismiss, ECF No. 35

at 3-5. Dr. Ferebee and Ms. Larkin respond that Ms. James’s

allegations amount to nothing more than respondeat superior

liability. Ferebee Reply, ECF No. 43 at 1-3; Larkin Reply, ECF

No. 37 at 1-3.

     “Section 1983 creates a private cause of action against a

‘person’ who violates an individual’s constitutional rights

while acting ‘under color of any statute, ordinance, regulation,

custom, or usage, of any State … or the District of Columbia.’”

Hampton v. Comey, 139 F. Supp. 3d 1, 4, (D.D.C. 2015) (quoting

42 U.S.C. § 1983). “Because vicarious liability is inapplicable

to … § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual

actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

In other words, “An individual may be personally liable under

Section 1983 only if it is shown that he or she directly

participated in the wrongful acts.” Waker v. Brown, 754

F. Supp. 2d 62, 64 (D.D.C. 2010); see also Cameron v.

Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993); Elkins v.

District of Columbia, 610 F. Supp. 2d 52, 64 (D.D.C. 2009).



                                7
     “It is well established that a governmental officer may be

held liable in damages for constitutional wrongs engendered by

his failure to supervise or train subordinates adequately. This

responsibility is not premised on the notion of vicarious

liability; rather, it is bottomed on the principle that in some

contexts failure of an official to safeguard against

constitutional transgressions by those under his control

constitutes an actionable wrong under Bivens and Section 1983.”

Haynesworth v. Miller, 820 F.2d 1245, 1259-60 (D.C. Cir. 1987).

That occurs

          “where   responsibility     is    predicated   on
          inattentiveness    rather    than     affirmative
          misconduct, the plaintiff must establish a
          high degree of fault in order to implicate the
          supervisor in the constitutional infractions
          of his subordinates.” Haynesworth, 820 F.2d at
          1261. That high degree of fault is not
          satisfied by a negligence standard; a showing
          of “mere negligence” is insufficient to state
          a claim of supervisory liability under Section
          1983. Id. at 1260. A supervisor who merely
          fails to detect and prevent a subordinate's
          misconduct, therefore, cannot be liable for
          that misconduct. “The supervisor[ ] must know
          about the conduct and facilitate it, approve
          it, condone it, or turn a blind eye for fear
          of what they might see.” Jones v. City of
          Chicago, 856 F.2d 985, 992 (7th Cir.1988)
          (Posner, J.). We conclude that plaintiffs'
          inaction theory fails to provide an adequate
          basis for establishing the violation of a
          constitutional right by these appellants. We
          hold that absent an allegation that the MPD
          supervisors   had    actual    or    constructive
          knowledge of past transgressions or that the
          supervisors were responsible for or aware of
          “clearly deficient” training, the supervisors

                                 8
          did not violate any constitutional right
          through inaction or failure to supervise.

International Action Center v. United States, 365 F.3d 20, 28

(D.C. Cir. 2004).

     Ms. James’s allegations against Dr. Ferebee and Ms. Larkin

are identical: she alleges that each failed to ensure that DCPS

complies with the administrative order and that they failed to

adequately train and supervise DCPS personnel to ensure they

comply with the administrative order. These allegations fail to

state a failure to train or supervise claims against Dr. Ferebee

and Ms. Larkin for a number of reasons. She does not allege that

either Dr. Ferebee or Ms. Larkin had any personal, direct

involvement in the events giving rise to her allegations. She

has not alleged—nor alleged facts from which the Court could

infer—that the Dr. Ferebee and Ms. Larkin “knew about the

[alleged unconstitutional] conduct and facilitate[d] it,

approve[d] it, condone[d] it, or turn[ed] a blind eye for fear

of what they might see.” Jones, 856 F.2d at 992. Finally, she

has not alleged that Dr. Ferebee and Ms. Larkin “had actual or

constructive knowledge of past transgressions or that [they]

were responsible for or aware of ‘clearly deficient’ training .

. . .” International Action Center, 365 F.3d at 28. Accordingly,

Ms. James’s “effort to hold [Dr. Ferebee and Ms. Larkin]




                                9
personally liable fades into respondeat superior or vicarious

liability, clearly barred under Section 1983.” Id. at 27.

     Ms. James argues that a complaint need only contain “enough

to give a defendant fair notice of the claims against him,” and

that the complaint provides Dr. Ferebee and Ms. Larkin with

“notice of the general nature of the case and the circumstances

or events upon which it is based.” Opp’n, ECF No. 39 at 3, 5.

This argument, however, is misplaced in view of the “high degree

of fault” a plaintiff must allege to implicate supervisory

personnel in the constitutional infractions of his or her

subordinates. Haynesworth, 820 F.2d at 1261.

     Because Ms. James has failed to state a § 1983 claim

against Dr. Ferebee and Ms. Larkin, the court need not reach

whether these two defendants are entitled to qualified immunity.

Saucier v. Katz, 533 U.S. 194, 201 (2001).




                               10
IV.   Conclusion and Order

      Accordingly, for the reasons explained above, it is hereby

      ORDERED that Dr. Ferebee’s Motion to Dismiss, ECF No. 38,

      is GRANTED; and it is further

      ORDERED that Ms. Larkin’s Motion to Dismiss, ECF No. 32 is

      GRANTED.

      The Clerk of Court is directed to DISMISS Dr. Ferebee and

      Ms. Larkin from this case.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           March 30, 2022




                                   11